Case 3:19-cv-01782 Document 1 Filed 08/14/19 Page 1 of 13
Case 3:19-cv-01782 Document 1 Filed 08/14/19 Page 2 of 13
Case 3:19-cv-01782 Document 1 Filed 08/14/19 Page 3 of 13
Case 3:19-cv-01782 Document 1 Filed 08/14/19 Page 4 of 13
Case 3:19-cv-01782 Document 1 Filed 08/14/19 Page 5 of 13
Case 3:19-cv-01782 Document 1 Filed 08/14/19 Page 6 of 13
Case 3:19-cv-01782 Document 1 Filed 08/14/19 Page 7 of 13
Case 3:19-cv-01782 Document 1 Filed 08/14/19 Page 8 of 13
Case 3:19-cv-01782 Document 1 Filed 08/14/19 Page 9 of 13
Case 3:19-cv-01782 Document 1 Filed 08/14/19 Page 10 of 13
Case 3:19-cv-01782 Document 1 Filed 08/14/19 Page 11 of 13
Case 3:19-cv-01782 Document 1 Filed 08/14/19 Page 12 of 13
Case 3:19-cv-01782 Document 1 Filed 08/14/19 Page 13 of 13




                           14        August
Case 3:19-cv-01782 Document 1-1 Filed 08/14/19 Page 1 of 5
Case 3:19-cv-01782 Document 1-1 Filed 08/14/19 Page 2 of 5
Case 3:19-cv-01782 Document 1-1 Filed 08/14/19 Page 3 of 5
Case 3:19-cv-01782 Document 1-1 Filed 08/14/19 Page 4 of 5
Case 3:19-cv-01782 Document 1-1 Filed 08/14/19 Page 5 of 5
Case 3:19-cv-01782 Document 1-2 Filed 08/14/19 Page 1 of 3
Case 3:19-cv-01782 Document 1-2 Filed 08/14/19 Page 2 of 3
Case 3:19-cv-01782 Document 1-2 Filed 08/14/19 Page 3 of 3
Case 3:19-cv-01782 Document 1-3 Filed 08/14/19 Page 1 of 14
Case 3:19-cv-01782 Document 1-3 Filed 08/14/19 Page 2 of 14
Case 3:19-cv-01782 Document 1-3 Filed 08/14/19 Page 3 of 14
Case 3:19-cv-01782 Document 1-3 Filed 08/14/19 Page 4 of 14
Case 3:19-cv-01782 Document 1-3 Filed 08/14/19 Page 5 of 14
Case 3:19-cv-01782 Document 1-3 Filed 08/14/19 Page 6 of 14
Case 3:19-cv-01782 Document 1-3 Filed 08/14/19 Page 7 of 14
Case 3:19-cv-01782 Document 1-3 Filed 08/14/19 Page 8 of 14
Case 3:19-cv-01782 Document 1-3 Filed 08/14/19 Page 9 of 14
Case 3:19-cv-01782 Document 1-3 Filed 08/14/19 Page 10 of 14
Case 3:19-cv-01782 Document 1-3 Filed 08/14/19 Page 11 of 14
Case 3:19-cv-01782 Document 1-3 Filed 08/14/19 Page 12 of 14
Case 3:19-cv-01782 Document 1-3 Filed 08/14/19 Page 13 of 14
Case 3:19-cv-01782 Document 1-3 Filed 08/14/19 Page 14 of 14
Case 3:19-cv-01782 Document 1-4 Filed 08/14/19 Page 1 of 18
Case 3:19-cv-01782 Document 1-4 Filed 08/14/19 Page 2 of 18
Case 3:19-cv-01782 Document 1-4 Filed 08/14/19 Page 3 of 18
Case 3:19-cv-01782 Document 1-4 Filed 08/14/19 Page 4 of 18
Case 3:19-cv-01782 Document 1-4 Filed 08/14/19 Page 5 of 18
Case 3:19-cv-01782 Document 1-4 Filed 08/14/19 Page 6 of 18
Case 3:19-cv-01782 Document 1-4 Filed 08/14/19 Page 7 of 18
Case 3:19-cv-01782 Document 1-4 Filed 08/14/19 Page 8 of 18
Case 3:19-cv-01782 Document 1-4 Filed 08/14/19 Page 9 of 18
Case 3:19-cv-01782 Document 1-4 Filed 08/14/19 Page 10 of 18
Case 3:19-cv-01782 Document 1-4 Filed 08/14/19 Page 11 of 18
Case 3:19-cv-01782 Document 1-4 Filed 08/14/19 Page 12 of 18
Case 3:19-cv-01782 Document 1-4 Filed 08/14/19 Page 13 of 18
Case 3:19-cv-01782 Document 1-4 Filed 08/14/19 Page 14 of 18
Case 3:19-cv-01782 Document 1-4 Filed 08/14/19 Page 15 of 18
Case 3:19-cv-01782 Document 1-4 Filed 08/14/19 Page 16 of 18
Case 3:19-cv-01782 Document 1-4 Filed 08/14/19 Page 17 of 18
Case 3:19-cv-01782 Document 1-4 Filed 08/14/19 Page 18 of 18
Case 3:19-cv-01782 Document 1-5 Filed 08/14/19 Page 1 of 12
Case 3:19-cv-01782 Document 1-5 Filed 08/14/19 Page 2 of 12
Case 3:19-cv-01782 Document 1-5 Filed 08/14/19 Page 3 of 12
Case 3:19-cv-01782 Document 1-5 Filed 08/14/19 Page 4 of 12
Case 3:19-cv-01782 Document 1-5 Filed 08/14/19 Page 5 of 12
Case 3:19-cv-01782 Document 1-5 Filed 08/14/19 Page 6 of 12
Case 3:19-cv-01782 Document 1-5 Filed 08/14/19 Page 7 of 12
Case 3:19-cv-01782 Document 1-5 Filed 08/14/19 Page 8 of 12
Case 3:19-cv-01782 Document 1-5 Filed 08/14/19 Page 9 of 12
Case 3:19-cv-01782 Document 1-5 Filed 08/14/19 Page 10 of 12
Case 3:19-cv-01782 Document 1-5 Filed 08/14/19 Page 11 of 12
Case 3:19-cv-01782 Document 1-5 Filed 08/14/19 Page 12 of 12
Case 3:19-cv-01782 Document 1-6 Filed 08/14/19 Page 1 of 11
Case 3:19-cv-01782 Document 1-6 Filed 08/14/19 Page 2 of 11
Case 3:19-cv-01782 Document 1-6 Filed 08/14/19 Page 3 of 11
Case 3:19-cv-01782 Document 1-6 Filed 08/14/19 Page 4 of 11
Case 3:19-cv-01782 Document 1-6 Filed 08/14/19 Page 5 of 11
Case 3:19-cv-01782 Document 1-6 Filed 08/14/19 Page 6 of 11
Case 3:19-cv-01782 Document 1-6 Filed 08/14/19 Page 7 of 11
Case 3:19-cv-01782 Document 1-6 Filed 08/14/19 Page 8 of 11
Case 3:19-cv-01782 Document 1-6 Filed 08/14/19 Page 9 of 11
Case 3:19-cv-01782 Document 1-6 Filed 08/14/19 Page 10 of 11
Case 3:19-cv-01782 Document 1-6 Filed 08/14/19 Page 11 of 11
Case 3:19-cv-01782 Document 1-7 Filed 08/14/19 Page 1 of 5
Case 3:19-cv-01782 Document 1-7 Filed 08/14/19 Page 2 of 5
Case 3:19-cv-01782 Document 1-7 Filed 08/14/19 Page 3 of 5
Case 3:19-cv-01782 Document 1-7 Filed 08/14/19 Page 4 of 5
Case 3:19-cv-01782 Document 1-7 Filed 08/14/19 Page 5 of 5
Case 3:19-cv-01782 Document 1-8 Filed 08/14/19 Page 1 of 4
Case 3:19-cv-01782 Document 1-8 Filed 08/14/19 Page 2 of 4
Case 3:19-cv-01782 Document 1-8 Filed 08/14/19 Page 3 of 4
Case 3:19-cv-01782 Document 1-8 Filed 08/14/19 Page 4 of 4
Case 3:19-cv-01782 Document 1-9 Filed 08/14/19 Page 1 of 22
Case 3:19-cv-01782 Document 1-9 Filed 08/14/19 Page 2 of 22
Case 3:19-cv-01782 Document 1-9 Filed 08/14/19 Page 3 of 22
Case 3:19-cv-01782 Document 1-9 Filed 08/14/19 Page 4 of 22
Case 3:19-cv-01782 Document 1-9 Filed 08/14/19 Page 5 of 22
Case 3:19-cv-01782 Document 1-9 Filed 08/14/19 Page 6 of 22
Case 3:19-cv-01782 Document 1-9 Filed 08/14/19 Page 7 of 22
Case 3:19-cv-01782 Document 1-9 Filed 08/14/19 Page 8 of 22
Case 3:19-cv-01782 Document 1-9 Filed 08/14/19 Page 9 of 22
Case 3:19-cv-01782 Document 1-9 Filed 08/14/19 Page 10 of 22
Case 3:19-cv-01782 Document 1-9 Filed 08/14/19 Page 11 of 22
Case 3:19-cv-01782 Document 1-9 Filed 08/14/19 Page 12 of 22
Case 3:19-cv-01782 Document 1-9 Filed 08/14/19 Page 13 of 22
Case 3:19-cv-01782 Document 1-9 Filed 08/14/19 Page 14 of 22
Case 3:19-cv-01782 Document 1-9 Filed 08/14/19 Page 15 of 22
Case 3:19-cv-01782 Document 1-9 Filed 08/14/19 Page 16 of 22
Case 3:19-cv-01782 Document 1-9 Filed 08/14/19 Page 17 of 22
Case 3:19-cv-01782 Document 1-9 Filed 08/14/19 Page 18 of 22
Case 3:19-cv-01782 Document 1-9 Filed 08/14/19 Page 19 of 22
Case 3:19-cv-01782 Document 1-9 Filed 08/14/19 Page 20 of 22
Case 3:19-cv-01782 Document 1-9 Filed 08/14/19 Page 21 of 22
Case 3:19-cv-01782 Document 1-9 Filed 08/14/19 Page 22 of 22
Case 3:19-cv-01782 Document 1-10 Filed 08/14/19 Page 1 of 6
Case 3:19-cv-01782 Document 1-10 Filed 08/14/19 Page 2 of 6
Case 3:19-cv-01782 Document 1-10 Filed 08/14/19 Page 3 of 6
Case 3:19-cv-01782 Document 1-10 Filed 08/14/19 Page 4 of 6
Case 3:19-cv-01782 Document 1-10 Filed 08/14/19 Page 5 of 6
Case 3:19-cv-01782 Document 1-10 Filed 08/14/19 Page 6 of 6
Case 3:19-cv-01782 Document 1-11 Filed 08/14/19 Page 1 of 10
Case 3:19-cv-01782 Document 1-11 Filed 08/14/19 Page 2 of 10
Case 3:19-cv-01782 Document 1-11 Filed 08/14/19 Page 3 of 10
Case 3:19-cv-01782 Document 1-11 Filed 08/14/19 Page 4 of 10
Case 3:19-cv-01782 Document 1-11 Filed 08/14/19 Page 5 of 10
Case 3:19-cv-01782 Document 1-11 Filed 08/14/19 Page 6 of 10
Case 3:19-cv-01782 Document 1-11 Filed 08/14/19 Page 7 of 10
Case 3:19-cv-01782 Document 1-11 Filed 08/14/19 Page 8 of 10
Case 3:19-cv-01782 Document 1-11 Filed 08/14/19 Page 9 of 10
Case 3:19-cv-01782 Document 1-11 Filed 08/14/19 Page 10 of 10
Case 3:19-cv-01782 Document 1-12 Filed 08/14/19 Page 1 of 3
Case 3:19-cv-01782 Document 1-12 Filed 08/14/19 Page 2 of 3
Case 3:19-cv-01782 Document 1-12 Filed 08/14/19 Page 3 of 3
Case 3:19-cv-01782 Document 1-13 Filed 08/14/19 Page 1 of 2
Case 3:19-cv-01782 Document 1-13 Filed 08/14/19 Page 2 of 2
Case 3:19-cv-01782 Document 1-14 Filed 08/14/19 Page 1 of 22
Case 3:19-cv-01782 Document 1-14 Filed 08/14/19 Page 2 of 22
Case 3:19-cv-01782 Document 1-14 Filed 08/14/19 Page 3 of 22
Case 3:19-cv-01782 Document 1-14 Filed 08/14/19 Page 4 of 22
Case 3:19-cv-01782 Document 1-14 Filed 08/14/19 Page 5 of 22
Case 3:19-cv-01782 Document 1-14 Filed 08/14/19 Page 6 of 22
Case 3:19-cv-01782 Document 1-14 Filed 08/14/19 Page 7 of 22
Case 3:19-cv-01782 Document 1-14 Filed 08/14/19 Page 8 of 22
Case 3:19-cv-01782 Document 1-14 Filed 08/14/19 Page 9 of 22
Case 3:19-cv-01782 Document 1-14 Filed 08/14/19 Page 10 of 22
Case 3:19-cv-01782 Document 1-14 Filed 08/14/19 Page 11 of 22
Case 3:19-cv-01782 Document 1-14 Filed 08/14/19 Page 12 of 22
Case 3:19-cv-01782 Document 1-14 Filed 08/14/19 Page 13 of 22
Case 3:19-cv-01782 Document 1-14 Filed 08/14/19 Page 14 of 22
Case 3:19-cv-01782 Document 1-14 Filed 08/14/19 Page 15 of 22
Case 3:19-cv-01782 Document 1-14 Filed 08/14/19 Page 16 of 22
Case 3:19-cv-01782 Document 1-14 Filed 08/14/19 Page 17 of 22
Case 3:19-cv-01782 Document 1-14 Filed 08/14/19 Page 18 of 22
Case 3:19-cv-01782 Document 1-14 Filed 08/14/19 Page 19 of 22
Case 3:19-cv-01782 Document 1-14 Filed 08/14/19 Page 20 of 22
Case 3:19-cv-01782 Document 1-14 Filed 08/14/19 Page 21 of 22
Case 3:19-cv-01782 Document 1-14 Filed 08/14/19 Page 22 of 22
Case 3:19-cv-01782 Document 1-15 Filed 08/14/19 Page 1 of 12
Case 3:19-cv-01782 Document 1-15 Filed 08/14/19 Page 2 of 12
Case 3:19-cv-01782 Document 1-15 Filed 08/14/19 Page 3 of 12
Case 3:19-cv-01782 Document 1-15 Filed 08/14/19 Page 4 of 12
Case 3:19-cv-01782 Document 1-15 Filed 08/14/19 Page 5 of 12
Case 3:19-cv-01782 Document 1-15 Filed 08/14/19 Page 6 of 12
Case 3:19-cv-01782 Document 1-15 Filed 08/14/19 Page 7 of 12
Case 3:19-cv-01782 Document 1-15 Filed 08/14/19 Page 8 of 12
Case 3:19-cv-01782 Document 1-15 Filed 08/14/19 Page 9 of 12
Case 3:19-cv-01782 Document 1-15 Filed 08/14/19 Page 10 of 12
Case 3:19-cv-01782 Document 1-15 Filed 08/14/19 Page 11 of 12
Case 3:19-cv-01782 Document 1-15 Filed 08/14/19 Page 12 of 12
Case 3:19-cv-01782 Document 1-16 Filed 08/14/19 Page 1 of 11
Case 3:19-cv-01782 Document 1-16 Filed 08/14/19 Page 2 of 11
Case 3:19-cv-01782 Document 1-16 Filed 08/14/19 Page 3 of 11
Case 3:19-cv-01782 Document 1-16 Filed 08/14/19 Page 4 of 11
Case 3:19-cv-01782 Document 1-16 Filed 08/14/19 Page 5 of 11
Case 3:19-cv-01782 Document 1-16 Filed 08/14/19 Page 6 of 11
Case 3:19-cv-01782 Document 1-16 Filed 08/14/19 Page 7 of 11
Case 3:19-cv-01782 Document 1-16 Filed 08/14/19 Page 8 of 11
Case 3:19-cv-01782 Document 1-16 Filed 08/14/19 Page 9 of 11
Case 3:19-cv-01782 Document 1-16 Filed 08/14/19 Page 10 of 11
Case 3:19-cv-01782 Document 1-16 Filed 08/14/19 Page 11 of 11
               Case 3:19-cv-01782 Document 1-17 Filed 08/14/19 Page 1 of 3
                                         TITLE SEARCH
        0,   CASE: SALVADOR E. BERRIOS VELAZQUEZ               REF: 1521.126
                                                               BY: JOAN SISCO
00  Z,
J J rnR      PROPERTY NUMBER:         5,125, recorded at page 77 of volume 114 of
        _
                                      Patillas, Registry of the Property of Puerto
                                      Rico, of Guayama.
W W t
             DESCRIPTION: (As it is recorded in the Spanish language)
      oaD
() U) = a
O_ O         RUSTICA: Predio de terreno compuesto de diez cuerdas,
O            equivalentes a tres hectareas, noventa y tres areas y cero cuatro
             centiareas, sita en el Barrio Los Pollos del termino municipal de
F-O t        Patillas, Puerto Rico, en lindes por el NORTE, con finca de
fn W x~      Santos Bernier; SUR, con la finca de la Sucesibn Latalladi; ESTE;
W      o
       mm
       Ovi
             con finca de la Sucesion Merle; y por el OESTE, con la finca de
       aW    la Sucesi6n de Jose H. Rivera.

             TITLE:

             This property is registered in favor of SALVADOR ENRIQUE BERRIOS
             VELAZQUEZ and his wife EVA GLORIA DIAZ SANTOS, whom acquired this
             property and others by purchase from Eladio Alicea Cintron,
             single, for the price of $135,000.00, responding in the amount of
             $25,000.00, pursuant to deed #75, executed in Arroyo, Puerto
             Rico, on September 19, 1990, before Notary Candido L. Cordero
             Pueyo, recorded at page 83 overleaf of volume 114 of Patillas,
             property number 5,125, llth inscription.

             LIENS AND ENCUMBRANCES:

             I.    By reason of its origin this property is free of liens and
                   encumbrances

             II. By reason of itself this property is encumbered by the
                 following:

             1.    MORTGAGE: Constituted by Santos Pabon Garcia and his wife
                   Rosa A. Cordero, over this property and others, in favor of
                   United States of America represented by Farmer Home
                   Administration, in the original principal amount of
                   $95,900.00, with 5% annual interests, due on the 40 years,
                   constituted by deed #63, executed in Guayama, Puerto Rico,
                   on May 4, 1978, before Notary Kenneth Marty Lopez, recorded
                   at page 80 volume 114 of Patillas, property number 5,125,
                   6th inscription.

             2.    MODIFICATION: Mortgage for the amount of $95,900.00 of 6th
                   inscription was modified as follows: Re-amortized the
                   principal amount up to December 17th, 1992 is $135,919.88,
                   with 5% annual interest and due on 37 years; from January 1,
                   1993 up to January 1, 1995 payment will be differ and on
                   promissory note will not appear nothing but on January 1,
                   1996, the payment will be $8,795.00 annually up to due date
                   on September 19, 2030, constituted by deed #61, executed in
                   Arroyo, Puerto Rico, on December 17, 1992, before Notary
                   Cindido L. Cordero Pueyo, recorded at margin of page 80
                   volume 114 of Patillas, property number 5,125.
             3.    MORTGAGE: Constituted by Santos Pabon Garcia and his wife
                   Rosa A. Cordero, over this property and others, in favor of
                   Small Business Administration, in the original principal
4l                 amount of $9,500.00, responding by $3,500.00, with 7 ,s
                   annual interests, due on 15 years, constituted by deed #15,
                   executed in San Juan, Puerto Rico, on April 25, 1980, before
                   Notary Jorge Ramirez de Arellano Junior, recorded at page 81
                   volume 114 of Patillas, property number 5,125, 7th
                   inscription.
       Case 3:19-cv-01782 Document 1-17 Filed 08/14/19 Page 2 of 3

    PAGE #2
    PROPERTY NUMBER 5,125



    4.     MORTGAGE: Constituted by Eladio Alicea Cintrón, over this
           property and others, in favor of United States of America
           represented by Farmer Home Administration, in the original
           principal amount of $44,000.00 responding this for the
           amount of $12,200.00, with 10 3/4% annual interests, due on
           40 years, constituted by deed #77, executed in Arroyo,
           Puerto Rico, on November 2, 1984, before Notary Eduardo Grau
           Acosta, recorded at page 83 volume 114 of Patillas, property
           number 5,125, 10th inscription.
    5.    MODIFICATION: Mortgage for the amount of $44,000.00 of 10th
          inscription was modified as follows: The amount owed on
          September 19, 1990 is $71,409.80. This total amount is the
          product of an original loan for the amount of $44,000.00 and
          the detail is $44,000.00 and $27,409.80 of accumulated
          interests. The buyer only will assume the amount of
          $12,790.97 from the total amount of $71,409.80, constituted
          by deed #75, executed in Arroyo, Puerto Rico, on September
          19, 1990, before Notary Cándido L. Cordero Pueyo, recorded
          at page 83 overleaf volume 114 of Patillas, property number
          5,125, llth inscription.

    6.    MORTGAGE: Constituted by Salvador Enrique Berrios Velázquez
          and his wife Eva Gloria Diaz Santos, over this property and
          others, in favor of United States of America represented by
          Farmer Home Administration, in the original principal amount
          of $12,790.97, with 5% annual interests, due on 40 years,
          constituted by deed #76, executed in Arroyo, Puerto Rico, on
          September 19, 1990, before Notary Céndido L. Cordero Pueyo,
          recorded at page 84 overleaf volume 114 of Patillas,
          property number 5,125, 12th inscription and last.

    7.    MODIFICATION: Mortgage for the amount of $12,790.97 of 12th
          inscription was modified as follows: Re-amortized the
          principal amount up to December 17th, 1992 is $14,226.01, 5%
          annual interest and will be paid as follows: $171.00 on
          January 1, 1993; $924.00 on January 1 of each subsequent
          year up to a final payment that will due on September 19,
          2030, constituted by deed #60, executed in Arroyo, Puerto
          Rico, on December 17, 1992, before Notary Cándido L. Cordero
          Pueyo, recorded at margin of page 84 overleaf of volume 114
          of Patillas.
    REVIEWED:

    Federal Attachments, Commonwealth of Puerto Rico Tax Liens,
    Judgments and Daily Log up to February 21, 2019.
    NOTICE: At the time and date this Title Abstract was generated there is a delay on the
    "Agora- Electronic System from the Registry Department. Furthermore, the new system
    "icaribe" in which the historic books are being digitalized presents a delay and many
    documents do not appear or may not show readable. Hence, we are not responsible for
    documents that are not found nor errors or omissions by the Registry as well as any
    setbacks this may incite.

                       EAGLE TITLE AND OTBJJR 520tVXCZES' I



                                 Authorized signature

    mcr/mv
    mcr/mv/F




I
  Case 3:19-cv-01782 Document 1-17 Filed 08/14/19 Page 3 of 3
                                                                                     4




     I, Elias Diaz Bermüdez, of legal age, single and neighbor
of San Juan, Puerto Rico, under solemn oath declare:

1. That my name and personal circumstances are the above
mentioned.


2.   That on February 2l,2019, I examined the books and   files of
The Property Registry of Puerto Rico and        prepared the
attached title study which makes part of        this affidavit.

3. That the attached title study correctly represents in
all its parts the status of the above described
property in The Property Registry of Puerto Rico.

     I, the undersigned, hereby swear that the facts herein
stated are true.

        In Guaynabo, Puerto Rico, this                          day of              of
2019.




                                                      Elias Diaz Bermüdez

        AFFIDAVIT NUMBER                   3fl1.

Sworn and subscribed to before me by Elias Diaz Bermüdez of the
aforementioned personal circumstances, whom I personally know.

                 In Guaynabo, Puerto Rico, this                     day of QCAOY'Q.VO of
2019.
         a       ML   sa
         CUCIK
                       Sello
                 tn
                 C
                                                                  1ct;
                                                                NOTARY PUBLIC

                                             9397
                                       02/26/2019


                           Sello de Asstencia Leqal
                        80eq3-201 9-0226-3423®1 8
              Case 3:19-cv-01782 Document 1-18 Filed 08/14/19 Page 1 of 3
                                      TITLE SEARCH
         CASE: SALVADOR E. BERRIOS VELAZQUEZ              REF: 1521.126
                                                           BY: JOAN SISCO
 00
 _j _j
DD
 - F--   PROPERTY NUMBER:         616, recorded at page 151 of volume 110 of
I-F--                             Patillas, Registry of the Property of Puerto
Iww                               Rico, of Guayama.
 00
(0 (0    DESCRIPTION: (As it is recorded in the Spanish language)
 00
         RUSTICA: Finca sin nombre compuesta de setenta y tres cuerdas,
         equivalentes a veintiocho hectáreas, sesenta y nueve areas y
F-O      ochenta centiáreas, radicada en el Barrio Los Pollos del término
(ow      municipal de Patillas, Puerto Rico, en lindes per el NORTE, con
WO)
         Nicasio Bernier; SUR, con Nicasio Alicea; ESTE, con Blasina Benn
         de Lamboglia; y OESTE, con Genaro Lebrón y la Quebrada Los
         Pollos.
         TITLE:

         This property is registered in favor of SALVADOR ENRIQUE BERRIOS
         VELAZQUEZ and his wife EVA GLORIA DIAZ SANTOS, whom acquired this
         property and others by purchase from Eladio Alicea Cintrón,
         single, for the price of $135,000.00, responding in the amount of
         $60,000.00, pursuant to deed #75, executed in Arroyo, Puerto
         Rico, on September 19, 1990, before Notary Cándido L. Cordero
         Pueyo, recorded at page 297 of volume 137 of Patillas, property
         number 616, 29th inscription.

         LIENS AND ENCUMBRANCES:

         I.     By reason of its origin this property is free of liens and
                encumbrances

         IT. By reason of itself this property is encumbered by the
             following:

         1.     RIGHTS OF WAY: In favor of Commonwealth of Puerto Rico
                constituted by obligatory expropriation by Resolutions
                dictated on February 18, 1969 in the Superior Court of
                Puerto Rico, Expropiation Department, cases #E-69-137 to E-
                69-159 for compensation of $140.00, recorded at page 55
                overleaf of volume 51 of Patillas, property #616, 15th,
                inscription, transfer in favor of Autoridad de Fuentes
                Fluviales de Puerto Rico by Resolutions dated March 5th,
                1975, recorded at page 153 overleaf of volume 110 of
                Patillas, property #616, 20th inscription.

         2.     MORTGAGE: Constituted by Santos Pabón Garcia and his wife
                Rosa A. Cordero, over this property and others, in favor of
                United States of I\mérica represented by Farmer Home
                Administration, in the original principal amount of
                $95,900.00, with 5% annual interests, due on the 40 years,
                constituted by deed #63, executed in Guayama, Puerto Rico,
                on May 4, 1978, before Notary Kenneth Marty López, recorded
                at page 156 of volume 110 of Patillas, property number 616,
                24th inscription.

         3.     MODIFICATION: Mortgage for the amount of $95,900.00 of 24th
                inscription was modified as follows: Re-amortized the
                principal amount up to December 17t1, 1992 is $135,919.88,
alfi            with 5% annual interest and due on 37 years; from January 1,
                1993 up to January 1, 1995 payment will be differ and on
                promissory note will not appear nothing but on January 1,
                1996, the payment will be $8,795.00 annually up to due date
                on September 19, 2030, constituted by deed #61, executed in
                Arroyo, Puerto Rico, on December 17, 1992, before Notary
                Candido L. Cordero Pueyo, recorded at margin of page 156
                volume 110 of Patillas, property number 616.
             Case 3:19-cv-01782 Document 1-18 Filed 08/14/19 Page 2 of 3
 I
          PAGE #2
          PROPERTY NUMBER 616


 00
 _j _j    4.     MORTflAGP: Constituted by Santos Pabon Garcia and his wife
 I— I—
                 Rosa A. Cordero, over this property and others, in favor of
                 Small Business Administration, in the original principal
 F- F-           amount of $9,500.00, responding by $6,000.00, with 7 %
 ww              annual interests, due on 15 years, constituted by deed #15,
 00
 C/Dc!)          executed in San Juan, Puerto Rico, on April 25, 1980, before
00               Notary Jorge Ramirez de Arellano Junior, recorded at page
                 157 overleaf of volume 110 of Patillas, property number 616,
                 25th inscription.
F-
(1) W     5.     MORTGAGE: Constituted by Eladio Alicea Cintrón, over this
Wa)              property and others, in favor of United States of America
                 represented by Farmer Home Administration, in the original
                 principal amount of $44,000.00 responding this for the
                 amount of $12,200.00, with 10 3/4% annual interests, due on
                 40 years, constituted by deed #77, executed in Arroyo,
                 Puerto Rico, on November 2, 1984, before Notary Eduardo Grau
                 Acosta, recorded at page 296 overleaf of volume 137 of
                 Patillas, property number 616, 28th inscription.
          6.     MODIFICATION: Mortgage for the amount of $44,000.00 of 28th
                 inscription was modified as follows: The balance up to
                 September 19, 1990 is $71,409.80. This total amount is the
                 product of an original loan for the amount of $44,000.00 and
                 the detail is $44,000.00 and $27,409.80 of accumulated
                 interests. The buyer only will assume the amount of
                 $12,790.97, constituted by deed #75, executed in Arroyo,
                 Puerto Rico, on September 19, 1990, before Notary Candido L.
                 Cordero Pueyo, recorded at page 297 of volume 137 of
                 Patillas, property number 616, 29th inscription.

          7.    MORTGAGE: Constituted by Salvador Enrique Berrios Velázquez
                and his wife Eva Gloria Diaz Santos, over this property and
                others, in favor of United States of America represented by
                Farmer Home Administration, in the original principal amount
                of $12,790.97, with 5% annual interests, due on 40 years,
                constituted by deed #76, executed in Arroyo, Puerto Rico, on
                September 19, 1990, before Notary Cándido L. Cordero Pueyo,
                recorded at page 298 of volume 137 of Patillas, property
                number 616, 30th inscription and last.

          8.    MODIFICATION: Mortgage for the amount of $12,790.97 of 30th
                inscription was modified as follows: Re-amortized the
                principal amount up to December 17th, 1992 is $14,226.01, 5%
                annual interest and will be paid as follows: $171.00 on
                January 1, 1993; $924.00 on January 1 of each subsequent
                year up to a final payment that will due on September 19,
                2030, constituted by deed #60, executed in Arroyo, Puerto
                Rico, on December 17, 1992, before Notary Candido L. Cordero
                Pueyo, recorded at margin of page 298 of volume 137 of
                Patillas.

          REVIEWED:

          Federal Attachments, Commonwealth of Puerto Rico Tax Liens,
          Judgments and Daily Log up to February 21, 2019.

          NOTICE: At the time and date this Title Abstract was generated there is a delay on the
          "Agora" Electronic System from the Registry Department. Furthermore, the new system
dli       "Kariba" in which the historic book             gstalized presents a delay and many
          documents do not appear or may                    Hence, we are not responsible for
          documents that are not found n                       by the Registry as well as any
          setbacks this may incite.




          mcr/mv
          mcr/mv/F
  Case 3:19-cv-01782 Document 1-18 Filed 08/14/19 Page 3 of 3
                                                                               a




     I, Elias Diaz Bermüdez, of legal age, single and neighbor
of San Juan, Puerto Rico, under solemn oath declare:

        1.    That my name and personal circumstances are the above
              mentioned.


        2.    That on February 21, 2019, I examined the books and
              files of The Property Registry of Puerto Rico and
              prepared the attached title study which makes part of
              this affidavit.


        3.    That the attached title study correctly represents in
              all its parts the status of the above described
              property in The Property Registry of Puerto Rico.


     I, the undersigned, hereby swear that the facts herein
stated are true.


        In Guaynabo, Puerto Rico, this                     day of
2019.




                                                     Elias Diaz Bermüdez
     AFFIDAVIT NUMBER         3MclD.

     Sworn and subscribed to before me by Elias Diaz Bermüdez of
     the aforementioned personal circumstances, whom I
     personally know.

        In Guaynabo, Puerto Rico, this               3-4 day of _______ of 2019.

             -a.
                     Selto
                      -01




                                                        '
                                                        ROTARY   PUBLIC
                                                        I
                                            9391
                                      02/26/2039
                                            S5.

                         Sello de Asislencia Leoa%
                      e93-2039-oz26-3423®39
                     Case 3:19-cv-01782 Document 1-19 Filed 08/14/19 Page 1 of 3
                                             TITLE SEARCH
                   CASE: SALVADOR E. BERRIOS VELflQUEZ           REF: 1521.126
                                                                  BY: JOAN SISCO


                   PROPERTY NUMBER:       7,006, recorded at page 67 of volume 157 of
                                          Patillas, Registry of the Property of
                                          Puerto Rico, Section of Guayama.

                   DESCRIPTION: (As it is recorded in the Spanish language)

                   RUSTICA: Predio de terreno con una cabida superficial de catorce
                   cuerdas, equivalentes a cinco hectAreas, cincuenta areas,
                   veinticinco centiáreas y sesenta miliáreas, sito en el barrio
                   Pollos del término municipal de Patillas, Puerto Rico. En lindes
                   per el NORTE, con finca perteneciente a Santos Bernier, antes,
                   hoy Eladio Alicea; STiR, y ESTE, con la finca de Santos Pabón; y
                   OESTE, con la quebrada del barrio y Sucesión Ramos.

                   TITLE:

                   This property is registered in favor of SALVADOR ENRIQUE BERRIOS
                   VELAZQUEZ and his wife EVA GLORIA DIAZ SANTOS, whom acquired this
                   property and others by purchase from Eladio Alicea Cintrón,
                   single, for the price of $135,000.00, responding in the amount of
                   $50,000.00, pursuant to deed #75, executed in Arroyo, Puerto
                   Rico, on September 19, 1990, before Notary Public Cándido L.
                   Cordero Pueyo, recorded at page 69 of volume 157 of Patillas,
                   property number 7,006, 4th inscription.
                   LIENS AND ENCUMBRANCES:

                   I.    By reason of its origin this property is free of liens and
                         encumbrances

                   II. By reason of itself this property is encumbered by the
                       following:

                   1.   MORTGAGE: Constituted by Eladio Alicea Cintrón, over this
                        property and others, in favor of United States of America
                        represented by Farmer Home Administration, in the original
                        principal amount of $44,000.00 responding this for the
                        amount of $19,600.00, with 10 3/4% annual interests, due on
                        40 years, constituted by deed #77, executed in Arroyo,
                        Puerto Rico, on November 2, 1984, before Notary Eduardo
                        Grau Acosta, recorded at page 68 volume 157 of Patillas,
                        property number 7,006, 3"' inscription.

                   2.   MORTGAGE: Constituted by Salvador Enrique Berrios Velazquez
                        and his wife Eva Gloria Diaz Santos, over this property and
                        others, in favor of United States of Arn6rica represented by
                        Farmer Home Administration, in the original principal
                        amount of $12,790.97, with 5% annual interests, due on 40
                        years, constituted by deed *76, executed in Arroyo, Puerto
                        Rico, on September 19, 1990, before Notary Cándido L.
                        Cordero Pueyo, recorded at page 70 volume 157 of Patillas,
                        property number 7,006, 5th, inscription and last.

                   3.    MODIFICATION: Mortgage for the amount of $44,000.00 of 3rd
                         inscription was modified as follows: The amount owed on
                         September 19, 1990 is $71,409.80. This total amount is the
           "0 10
'(ft                     product of an-original loan for the amount of $44,000.00 and
                         the detail is $44,000.00 and $27,409.80 of accumulated
                         interests. The buyer only will assume the amount of
                         $12,790.97, constituted by deed #75, executed in Arroyo,
                         Puerto Rico, on September 19, 1990, before Notary Candido L.
                         Cordero Pueyo, recorded at page 69 volume 157 of Patillas,
                        'property number 7,006, 4th inscription.




       I
                 Case 3:19-cv-01782 Document 1-19 Filed 08/14/19 Page 2 of 3

            PAGE #2
            PROPERTY NUMBER 7,006

00
_j _j
            4.      MODIFICATION: Mortgage for the amount of $12,790.97 of 5th
F_ F_               inscription was modified as follows: Re-amortized the
                    principal amount up to December 17th, 1992 is $14,226.01, 5%
ujw                 annual interest and will be paid as follows: $171.00 on
00                  January 1, 1993; $924.00 on January 1 of each subsequent
W(1)                year up to a final payment that will due on September 19,
00                  2030, constituted by deed #60, executed in Arroyo, Puerto
                    Rico, on December 17, 1992, before Notary Candido L.
F-0                 Cordero Pueyo, recorded at margin of page 70 of volume 157
cW                  of Patillas.
W(1)
            REVIEWED:

            Federal Attachments, Commonwealth of Puerto Rico Tax Liens,
            Judgments and Daily Log up to February 21, 2019.

            NOTICE: At the time and date this Title Abstract was generated there is a delay on the
            "Agora" Electronic System from the Registry Department. Furthermore, the new system
            "Kariba" in which the historic books are being digitalized presents a delay and many
            documents do not appear or may not show readable. Hence, we are not responsible for
            documents that are not found nor errors or omissions by the Regi a try as well as any
            setbacks this may incite.



                               EAGLE       •'   AND ODaKK         as, INC.




            mcr/mv
            mcr/mv/F




        I
   Case 3:19-cv-01782 Document 1-19 Filed 08/14/19 Page 3 of 3




     I, Elias Diaz Bermüdez, of legal age, single and neighbor
of San Juan, Puerto Rico, under solemn oath declare:

        1.          That my name and personal circumstances are the above
                    mentioned.


        2.          That on February 21, 2019, I examined the books and
                    tiles of The Property Registry of Puerto Rico and
                    prepared the attached title study which makes part of
                    this affidavit.


        3.          That the attached title study correctly represents in
                    all its parts the status of the above described
                    property in The Property Registry of Puerto Rico.


     I, the undersigned, hereby swear that the facts herein
stated are true.


        In Guaynabo, Puerto Rico, this                     day of
2019.




                                                     Elias Diaz Bermüdez

     AFFIDAVIT NUMBER 339R7.


     Sworn and subscribed to before me by Elias Diaz Bermñdez of
     the aforementioned personal circumstances, whom
     personally know.

     In Guaynabo, Puerto Rico, this                     day of                 2019.
                                                                 €bC.C/U.aof
        a. . .a
         ki L.IHC

                        Sello


                                                         NOTARY PUBLIC


                                             9397
                                       02/ .1079

                          Sello deAsistenc)a Leoal
                        9O093-209023G4335
                  Case 3:19-cv-01782 Document 1-20 Filed 08/14/19 Page 1 of 3
                                          TITLE SEARCH

             CASE: ENRIQUE BERR±OS VELAZQUEZ                  REF: 1521.126
                                                               BY: JOAN SISCO

             PROPERTY NUMBER:         3,724, recorded at page 201 of volume 106 of
                                      Arroyo, Registry of the Property of
                                      Puerto Rico, Section of Guayama
             DESCRIPTION: (As it is recorded in the Spanish language)

             RUSTICA: Parcela marcada con el nümero Ciento Cinco en el piano
             de parcelacion de la comunidad rural Yaurel del barrio Yaurel del
             término municipal de Arroyo, con una cabida superficial de cero
             cuerdas con dos mil cuatrocientos cuatro diez milésimas de otra
             equivalentes a novecientos cuarenta y cinco punto tres metros
             cuad.rados. En lindes por el NORTE, con parcela nümero ciento
             sesenta y siete de la comunidad; por el StiR, con calle nümero uno
             de la comunidad; por el ESTE, con parcela nümero ciento sesenta y
             cuatro de la comunidad; y por el OESTE, con parcela nümero ciento
             sesenta y seis de la comunidad.
             Sobre esta parcela enclava una casa para uso residencial.
             ORIGIN:

             It is segregated from property number 1,766, recorded at page 193
             of volume 61 of Arroyo.
             TITLE:

             This property is registered in favor of ENRIQUE BERRIOS VELAZQUEZ
             and his wife EVA DIAZ, who acquired it by purchase from
             Commonwealth of Puerto Rico, at a price of $1.00, by
             Certification written by Edgar Méndez Rivera, Executive Director
             of Social Program Administration of Housing Department, recorded
             at page 201 of volume 106 of Arroyo, property number 3,724, 1st
             inscription.
             LIENS AND ENCUMBRANCES:
             I.     By reason of its origin this property is encumbered by the
                    following:
                    Easement in favor of Autoridad de Acueductos y
                    Alcantarillados
             IT. By reason of itself this property is encumbered by the
                 following:
             1.     MORTGAGE: Constituted by Enrique Berrios Velázquez and his
                    wife Eva Diaz, in favor of Rural Housing Administration of
                    Housing Department, in the original principal amount of
                    $4,480.32, with % annual interests (unknown), due on 15
                    years, constituted by deed #18, executed in Arroyo, Puerto
                    Rico, on March 27t1 1990, before Notary Carmelo Marcucci
                    Cruz, recorded at page 201 overleaf of volume 106 of Arroyo,
                    property number 3,724, 2nd inscription.
             2.     MORTGAGE: Constituted by Enrique Berrios Velázquez and his
      -010          wife Eva Diaz, in favor of United States of America
dli                 represented by Farmer Home Administration, in the original
                    principal amount of $12,790.97, with 5% annual interests,
                    due on 40 years, constituted by deed #76, executed in
                    Arroyo, Puerto Rico, on September 19, 1990, before Notary
                    Cándido L. Cordero Pueyo, recorded at page 202 overleaf of
                    volume 106 of Arroyo, property number 3,724, 3 and last
                    inscription.
           Case 3:19-cv-01782 Document 1-20 Filed 08/14/19 Page 2 of 3


         PAGE #2
         PROPERTY NUMBER 3,724
00
 _j _j
DD
I—I--    3.    MODIFICATION: Mortgage for the amount of $12,790.97 of 3rd
F-F-           inscription was modified as follows: Re-amortized the
ww             principal amount up to December 17th, 1992 is $14,226.01, 5%
00             annual interest and will be paid as follows: $171.00 on
(0(I)          January 1, 1993; $924.00 on January 1 of each subsequent
00             year up to a final payment that will due on September 19,
               2030, constituted by deed #60, executed in Arroyo, Puerto
               Rico, on December 17, 1992, before Notary Candido L. Cordero
COW            Pueyo, recorded at margin of page 202 overleaf of volume 106
W0)            of Arroyo, property number 3,724.


         REVIEWED:

         Federal Attachments, Commonwealth of Puerto Rico Tax Liens,
         Judgments and Daily Log up to February 21, 2019.

         NOTICE: At the time and date this Title Abstract was generated there is a delay on the
         "Agora" Electronic System from the Registry Department. Furthermore, the new system
         "ICa.ribe" in which the historic books are being digitalized presents a delay and many
         documents do not appear or may not show readable. Hence, we are not responsible for
         docimzents that are not found nor erro      -- -. - ssions by the Registry as well as any

         setbacks this may incite.




         mcr/mv
         ncr/mv/F




Oi


     J
  Case 3:19-cv-01782 Document 1-20 Filed 08/14/19 Page 3 of 3




     I, Elias Diaz Bermüdez, of legal age, single and neighbor
of San Juan, Puerto Rico, under solemn oath declare:

             That my name and personal circumstances are the above
             mentioned.


        2.   That on February 21, 2019, I examined the books and
             files of The Property Registry of Puerto Rico and
             prepared the attached title study which makes part of
             this affidavit.


        3.   That the attached title study correctly represents in
             all its parts the status of the above described
             property in The Property Registry of Puerto Rico.


     I, the undersigned, hereby swear that the facts herein
stated are true.


        In Guaynabo, Puerto Rico, this              day of ¶èbYUCAA1       of
2019.
                                                                    0



                                              Elias 0 az Bermüdez

        AFFIDAVIT NUMBER


    Sworn and subscribed to before me by Elias Diaz Bermüdez of
    the aforementioned personal circumstances, whom I
    personally know.

        In Guaynabo, Puerto Rico, this         k day of                 2019.

                -_-4
                 Sello

                                                            Bc*
                                                   OTARY PUBLIC


                                      9397
                                02/26/2019
                                      $500

                    Sello de AsSencia Lecal
                 00093-2019-0226-34230026
Case 3:19-cv-01782 Document 1-21 Filed 08/14/19 Page 1 of 1
Case 3:19-cv-01782 Document 1-22 Filed 08/14/19 Page 1 of 2
Case 3:19-cv-01782 Document 1-22 Filed 08/14/19 Page 2 of 2
Case 3:19-cv-01782 Document 1-23 Filed 08/14/19 Page 1 of 4
Case 3:19-cv-01782 Document 1-23 Filed 08/14/19 Page 2 of 4
Case 3:19-cv-01782 Document 1-23 Filed 08/14/19 Page 3 of 4
Case 3:19-cv-01782 Document 1-23 Filed 08/14/19 Page 4 of 4
                                        Case 3:19-cv-01782 Document 1-24 Filed 08/14/19 Page 1 of 2

DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action


                                                            UNITED STATES DISTRICT COURT
                                                                                                                for the
                                                                                                  District of Puerto Rico

                                                                                                                  )
                                                                                                                  )
                                                                                                                  )
United States Department of Agriculture (Farm Service Agency)
                                                                                                                  )
                                             Plaintiff(s)                                                         )
                                                                                                                  )
                                                    v.                                                                    Civil Action No.
                                                                                                                  )
                                                                                                                  )
                                                                                                                  )       Foreclosure of Mortgage
THE ESTATE OF SALVADOR ENRIQUE BERRIOS VELAZQUEZ, composed by his known heirs EVA GLORIA DIAZ SANTOS, ET ALS.
                                                                                                                  )
                                                                                                                  )
                                           Defendant(s)                                                           )

                                                                                   SUMMONS IN A CIVIL ACTION

To: (Defendants name and address)
ADRIAN BERRIOS DIAZ, as a member of the Estate of Salvador Enrique Berríos Velázquez
S.R. 7753, Km. 0.2, Yaurel Wd. Arroyo, P.R. 00714; Bo. Yaurel Buzón 6362 Arroyo, P.R. 00714


                A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)  or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)  or 90 days in a Social Security Action  you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on
the plaintiff or plaintiffs attorney, whose name and address are:
Juan C. Fortuño Fas

PO Box 9300 San Juan, PR 00908


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                                                             FRANCES RIOS DE MORAN, ESQ.
                                                                                                                             CLERK OF COURT


Date:
                                                                                                                                       Signature of Clerk or Deputy Clerk
                        Case 3:19-cv-01782 Document 1-24 Filed 08/14/19 Page 2 of 2


DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)                                          .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individuals residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individuals last known address; or

               I served the summons on (name of individual)                                                                  , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                        ; or

               Other (specify):
                                                                                                                                        .


          My fees are $                         for travel and $                     for services, for a total of $                     .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Servers signature



                                                                                        Printed name and title




                                                                                            Servers address

Additional information regarding attempted service, etc:

_______________________________________________________________________________________________
                                        Case 3:19-cv-01782 Document 1-25 Filed 08/14/19 Page 1 of 2

DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action


                                                            UNITED STATES DISTRICT COURT
                                                                                                                for the
                                                                                                  District of Puerto Rico

                                                                                                                  )
                                                                                                                  )
                                                                                                                  )
United States Department of Agriculture (Farm Service Agency)
                                                                                                                  )
                                             Plaintiff(s)                                                         )
                                                                                                                  )
                                                    v.                                                                    Civil Action No.
                                                                                                                  )
                                                                                                                  )
                                                                                                                  )       Foreclosure of Mortgage
THE ESTATE OF SALVADOR ENRIQUE BERRIOS VELAZQUEZ, composed by his known heirs EVA GLORIA DIAZ SANTOS, ET ALS.
                                                                                                                  )
                                                                                                                  )
                                           Defendant(s)                                                           )

                                                                                   SUMMONS IN A CIVIL ACTION

To: (Defendants name and address)
ENRIQUE BERRIOS DIAZ , as a member of the Estate of Salvador Enrique Berríos Velázquez
S.R. 7753, Km. 0.2, Yaurel Wd. Arroyo, P.R. 00714; Bo. Yaurel Buzón 6362 Arroyo, P.R. 00714


                A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)  or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)  or 90 days in a Social Security Action  you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on
the plaintiff or plaintiffs attorney, whose name and address are:
Juan C. Fortuño Fas

PO Box 9300 San Juan, PR 00908


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                                                             FRANCES RIOS DE MORAN, ESQ.
                                                                                                                             CLERK OF COURT


Date:
                                                                                                                                       Signature of Clerk or Deputy Clerk
                        Case 3:19-cv-01782 Document 1-25 Filed 08/14/19 Page 2 of 2


DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)                                          .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individuals residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individuals last known address; or

               I served the summons on (name of individual)                                                                  , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                        ; or

               Other (specify):
                                                                                                                                        .


          My fees are $                         for travel and $                     for services, for a total of $                     .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Servers signature



                                                                                        Printed name and title




                                                                                            Servers address

Additional information regarding attempted service, etc:

_______________________________________________________________________________________________
                                        Case 3:19-cv-01782 Document 1-26 Filed 08/14/19 Page 1 of 2

DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action


                                                            UNITED STATES DISTRICT COURT
                                                                                                                for the
                                                                                                  District of Puerto Rico

                                                                                                                  )
                                                                                                                  )
                                                                                                                  )
United States Department of Agriculture (Farm Service Agency)
                                                                                                                  )
                                             Plaintiff(s)                                                         )
                                                                                                                  )
                                                    v.                                                                    Civil Action No.
                                                                                                                  )
                                                                                                                  )
                                                                                                                  )       Foreclosure of Mortgage
THE ESTATE OF SALVADOR ENRIQUE BERRIOS VELAZQUEZ, composed by his known heirs EVA GLORIA DIAZ SANTOS, ET ALS.
                                                                                                                  )
                                                                                                                  )
                                           Defendant(s)                                                           )

                                                                                   SUMMONS IN A CIVIL ACTION

To: (Defendants name and address)
EVA GLORIA DIAZ SANTOS, by herself and as a member of the Estate of Salvador Enrique Berríos
S.R. 7753, Km. 0.2, Yaurel Wd. Arroyo, P.R. 00714; Bo. Yaurel Buzón 6362 Arroyo, P.R. 00714


                A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)  or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)  or 90 days in a Social Security Action  you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on
the plaintiff or plaintiffs attorney, whose name and address are:
Juan C. Fortuño Fas

PO Box 9300 San Juan, PR 00908


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                                                             FRANCES RIOS DE MORAN, ESQ.
                                                                                                                             CLERK OF COURT


Date:
                                                                                                                                       Signature of Clerk or Deputy Clerk
                        Case 3:19-cv-01782 Document 1-26 Filed 08/14/19 Page 2 of 2


DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)                                          .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individuals residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individuals last known address; or

               I served the summons on (name of individual)                                                                  , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                        ; or

               Other (specify):
                                                                                                                                        .


          My fees are $                         for travel and $                     for services, for a total of $                     .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Servers signature



                                                                                        Printed name and title




                                                                                            Servers address

Additional information regarding attempted service, etc:

_______________________________________________________________________________________________
                                        Case 3:19-cv-01782 Document 1-27 Filed 08/14/19 Page 1 of 2

DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action


                                                            UNITED STATES DISTRICT COURT
                                                                                                                for the
                                                                                                  District of Puerto Rico

                                                                                                                  )
                                                                                                                  )
                                                                                                                  )
United States Department of Agriculture (Farm Service Agency)
                                                                                                                  )
                                             Plaintiff(s)                                                         )
                                                                                                                  )
                                                    v.                                                                    Civil Action No.
                                                                                                                  )
                                                                                                                  )
                                                                                                                  )       Foreclosure of Mortgage
THE ESTATE OF SALVADOR ENRIQUE BERRIOS VELAZQUEZ, composed by his known heirs EVA GLORIA DIAZ SANTOS, ET ALS.
                                                                                                                  )
                                                                                                                  )
                                           Defendant(s)                                                           )

                                                                                   SUMMONS IN A CIVIL ACTION

To: (Defendants name and address)
HECTOR BERRIOS DIAZ , as a member of the Estate of Salvador Enrique Berríos Velázquez
S.R. 7753, Km. 0.2, Yaurel Wd. Arroyo, P.R. 00714; Bo. Yaurel Buzón 6362 Arroyo, P.R. 00714


                A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)  or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)  or 90 days in a Social Security Action  you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on
the plaintiff or plaintiffs attorney, whose name and address are:
Juan C. Fortuño Fas

PO Box 9300 San Juan, PR 00908


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                                                             FRANCES RIOS DE MORAN, ESQ.
                                                                                                                             CLERK OF COURT


Date:
                                                                                                                                       Signature of Clerk or Deputy Clerk
                        Case 3:19-cv-01782 Document 1-27 Filed 08/14/19 Page 2 of 2


DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)                                          .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individuals residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individuals last known address; or

               I served the summons on (name of individual)                                                                  , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                        ; or

               Other (specify):
                                                                                                                                        .


          My fees are $                         for travel and $                     for services, for a total of $                     .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Servers signature



                                                                                        Printed name and title




                                                                                            Servers address

Additional information regarding attempted service, etc:

_______________________________________________________________________________________________
                                        Case 3:19-cv-01782 Document 1-28 Filed 08/14/19 Page 1 of 2

DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action


                                                            UNITED STATES DISTRICT COURT
                                                                                                                for the
                                                                                                  District of Puerto Rico

                                                                                                                  )
                                                                                                                  )
                                                                                                                  )
United States Department of Agriculture (Farm Service Agency)
                                                                                                                  )
                                             Plaintiff(s)                                                         )
                                                                                                                  )
                                                    v.                                                                    Civil Action No.
                                                                                                                  )
                                                                                                                  )
                                                                                                                  )       Foreclosure of Mortgage
THE ESTATE OF SALVADOR ENRIQUE BERRIOS VELAZQUEZ, composed by his known heirs EVA GLORIA DIAZ SANTOS, ET ALS.
                                                                                                                  )
                                                                                                                  )
                                           Defendant(s)                                                           )

                                                                                   SUMMONS IN A CIVIL ACTION

To: (Defendants name and address)
JAVIER BERRIOS DIAZ, as a member of the Estate of Salvador Enrique Berríos Velázquez
S.R. 7753, Km. 0.2, Yaurel Wd. Arroyo, P.R. 00714; Bo. Yaurel Buzón 6362 Arroyo, P.R. 00714


                A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)  or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)  or 90 days in a Social Security Action  you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on
the plaintiff or plaintiffs attorney, whose name and address are:
Juan C. Fortuño Fas

PO Box 9300 San Juan, PR 00908


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                                                             FRANCES RIOS DE MORAN, ESQ.
                                                                                                                             CLERK OF COURT


Date:
                                                                                                                                       Signature of Clerk or Deputy Clerk
                        Case 3:19-cv-01782 Document 1-28 Filed 08/14/19 Page 2 of 2


DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)                                          .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individuals residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individuals last known address; or

               I served the summons on (name of individual)                                                                  , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                        ; or

               Other (specify):
                                                                                                                                        .


          My fees are $                         for travel and $                     for services, for a total of $                     .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Servers signature



                                                                                        Printed name and title




                                                                                            Servers address

Additional information regarding attempted service, etc:

_______________________________________________________________________________________________
                                        Case 3:19-cv-01782 Document 1-29 Filed 08/14/19 Page 1 of 2

DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action


                                                            UNITED STATES DISTRICT COURT
                                                                                                                for the
                                                                                                  District of Puerto Rico

                                                                                                                  )
                                                                                                                  )
                                                                                                                  )
United States Department of Agriculture (Farm Service Agency)
                                                                                                                  )
                                             Plaintiff(s)                                                         )
                                                                                                                  )
                                                    v.                                                                    Civil Action No.
                                                                                                                  )
                                                                                                                  )
                                                                                                                  )       Foreclosure of Mortgage
THE ESTATE OF SALVADOR ENRIQUE BERRIOS VELAZQUEZ, composed by his known heirs EVA GLORIA DIAZ SANTOS, ET ALS.
                                                                                                                  )
                                                                                                                  )
                                           Defendant(s)                                                           )

                                                                                   SUMMONS IN A CIVIL ACTION

To: (Defendants name and address)
JOSE BERRIOS DIAZ, as a member of the Estate of Salvador Enrique Berríos Velázquez
S.R. 7753, Km. 0.2, Yaurel Wd. Arroyo, P.R. 00714; Bo. Yaurel Buzón 6362 Arroyo, P.R. 00714


                A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)  or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)  or 90 days in a Social Security Action  you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on
the plaintiff or plaintiffs attorney, whose name and address are:
Juan C. Fortuño Fas

PO Box 9300 San Juan, PR 00908


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                                                             FRANCES RIOS DE MORAN, ESQ.
                                                                                                                             CLERK OF COURT


Date:
                                                                                                                                       Signature of Clerk or Deputy Clerk
                        Case 3:19-cv-01782 Document 1-29 Filed 08/14/19 Page 2 of 2


DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)                                          .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individuals residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individuals last known address; or

               I served the summons on (name of individual)                                                                  , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                        ; or

               Other (specify):
                                                                                                                                        .


          My fees are $                         for travel and $                     for services, for a total of $                     .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Servers signature



                                                                                        Printed name and title




                                                                                            Servers address

Additional information regarding attempted service, etc:

_______________________________________________________________________________________________
                                        Case 3:19-cv-01782 Document 1-30 Filed 08/14/19 Page 1 of 2

DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action


                                                            UNITED STATES DISTRICT COURT
                                                                                                                for the
                                                                                                  District of Puerto Rico

                                                                                                                  )
                                                                                                                  )
                                                                                                                  )
United States Department of Agriculture (Farm Service Agency)
                                                                                                                  )
                                             Plaintiff(s)                                                         )
                                                                                                                  )
                                                    v.                                                                    Civil Action No.
                                                                                                                  )
                                                                                                                  )
                                                                                                                  )       Foreclosure of Mortgage
THE ESTATE OF SALVADOR ENRIQUE BERRIOS VELAZQUEZ, composed by his known heirs EVA GLORIA DIAZ SANTOS, ET ALS.
                                                                                                                  )
                                                                                                                  )
                                           Defendant(s)                                                           )

                                                                                   SUMMONS IN A CIVIL ACTION

To: (Defendants name and address)
MELVIN BERRIOS DIAZ, as a member of the Estate of Salvador Enrique Berríos Velázquez
S.R. 7753, Km. 0.2, Yaurel Wd. Arroyo, P.R. 00714; Bo. Yaurel Buzón 6362 Arroyo, P.R. 00714


                A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)  or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)  or 90 days in a Social Security Action  you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on
the plaintiff or plaintiffs attorney, whose name and address are:
Juan C. Fortuño Fas

PO Box 9300 San Juan, PR 00908


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                                                             FRANCES RIOS DE MORAN, ESQ.
                                                                                                                             CLERK OF COURT


Date:
                                                                                                                                       Signature of Clerk or Deputy Clerk
                        Case 3:19-cv-01782 Document 1-30 Filed 08/14/19 Page 2 of 2


DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)                                          .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individuals residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individuals last known address; or

               I served the summons on (name of individual)                                                                  , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                        ; or

               Other (specify):
                                                                                                                                        .


          My fees are $                         for travel and $                     for services, for a total of $                     .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Servers signature



                                                                                        Printed name and title




                                                                                            Servers address

Additional information regarding attempted service, etc:

_______________________________________________________________________________________________
                                        Case 3:19-cv-01782 Document 1-31 Filed 08/14/19 Page 1 of 2

DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action


                                                            UNITED STATES DISTRICT COURT
                                                                                                                for the
                                                                                                  District of Puerto Rico

                                                                                                                  )
                                                                                                                  )
                                                                                                                  )
United States Department of Agriculture (Farm Service Agency)
                                                                                                                  )
                                             Plaintiff(s)                                                         )
                                                                                                                  )
                                                    v.                                                                    Civil Action No.
                                                                                                                  )
                                                                                                                  )
                                                                                                                  )       Foreclosure of Mortgage
THE ESTATE OF SALVADOR ENRIQUE BERRIOS VELAZQUEZ, composed by his known heirs EVA GLORIA DIAZ SANTOS, ET ALS.
                                                                                                                  )
                                                                                                                  )
                                           Defendant(s)                                                           )

                                                                                   SUMMONS IN A CIVIL ACTION

To: (Defendants name and address)
NILSA BERRIOS DIAZ, as a member of the Estate of Salvador Enrique Berríos Velázquez
S.R. 7753, Km. 0.2, Yaurel Wd. Arroyo, P.R. 00714; Bo. Yaurel Buzón 6362 Arroyo, P.R. 00714


                A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)  or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)  or 90 days in a Social Security Action  you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on
the plaintiff or plaintiffs attorney, whose name and address are:
Juan C. Fortuño Fas

PO Box 9300 San Juan, PR 00908


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                                                             FRANCES RIOS DE MORAN, ESQ.
                                                                                                                             CLERK OF COURT


Date:
                                                                                                                                       Signature of Clerk or Deputy Clerk
                        Case 3:19-cv-01782 Document 1-31 Filed 08/14/19 Page 2 of 2


DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)                                          .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individuals residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individuals last known address; or

               I served the summons on (name of individual)                                                                  , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                        ; or

               Other (specify):
                                                                                                                                        .


          My fees are $                         for travel and $                     for services, for a total of $                     .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Servers signature



                                                                                        Printed name and title




                                                                                            Servers address

Additional information regarding attempted service, etc:

_______________________________________________________________________________________________
                     Case 3:19-cv-01782 Document 1-32 Filed 08/14/19 Page 1 of 1
                                   UNITED STATES DISTRICT COURT
                                             DISTRICT OF PUERTO RICO

                                                   CATEGORY SHEET


               You must accompany your complaint with this Category Sheet, and the Civil Cover Sheet (JS-44).



Attorney Name (Last, First, MI):     Fortuño, Juan Carlos

USDC-PR Bar Number:         211913

 Email Address:             jcfortuno@fortuno-law.com



1.      Title (caption) of the Case (provide only the names of the first party on each side):

        Plaintiff:         United States Department of Agriculture-Farm Service Agency

        Defendant:         The Estate of Salvador Enrique Berríos Velázquez , et als.

2.     Indicate the category to which this case belongs:
            Ordinary Civil Case
            Social Security
            Banking
            Injunction

3.      Indicate the title and number of related cases (if any).

        N/A


4.      Has a prior action between the same parties and based on the same claim ever been filed before this Court?

              Yes
              No

5.      Is this case required to be heard and determined by a district court of three judges pursuant to 28 U.S.C. § 2284?

              Yes
              No

6.      Does this case question the constitutionality of a state statute? (See, Fed.R.Civ. P. 24)

              Yes
              No



Date Submitted:

                                                                                                                     rev. Dec. 2009


                                                        Print Form             Reset Form
Case 3:19-cv-01782 Document 1-33 Filed 08/14/19 Page 1 of 1
